179 F.2d 240
85 U.S.P.Q. 147
Francis H. MONTMARQUET, Doing Business as The O.C.Manufacturing Company, Appellant,v.JOHNSON & JOHNSON.
No. 9962.
United States Court of Appeals Third Circuit.
Argued Jan. 5, 1950.Decided Jan. 23, 1950.

Appeal from the United States District Court for the Dsitrict of New Jersey; Phillip Forman, Judge.
Jacob Thomas Basseches, New York City (Harry B. Rook, Newark, N.J., on the brief), for appellant.
William J. Barnes, New York City (Fish, Richardson & Neave, New York City, Benton A. Bull, Somerville, N.J., on the brief), for appellee.
Before BIGGS, Chief Judge, and MARIS and KALODNER, Circuit Judges.
PER CURIAM.


1
We have given careful consideration to the oral arguments, the briefs and the record in this case.  The subject matter is fully covered by the excellent opinion of Forman, J., D.C., 82 F. Supp. 469.  We can perceive no reversible error.


2
Accordingly the judgment of the court below will be affirmed.